Citation Nr: 0921657	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The appellant served with the U.S. Army Reserves from July 
1982 to December 1983.  The available records show that the 
appellant did not have any periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a RO hearing in October 
2004.

The Board notes that the appellant has twice claimed 
entitlement to nonservice-connected pension.  (See statements 
from June 2002 and April 2004.)  The RO, however, has never 
adjudicated such a claim.  Thus, the Board REFERS this claim 
to the RO for appropriate notice, development and 
adjudication.

The appellant's claim for pension is referred back to the RO.


FINDINGS OF FACT

1.  The appellant has no verified period of active military 
or active duty for training (ACDUTRA) service.

2.  The appellant does not have a current diagnosis of 
residuals of a head injury.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2001, July 2001, October 2006 and May 
2007, the Veteran was notified of the evidence not of record 
that was necessary to substantiate her claims.  She was told 
what information she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006 and November 2006.  Adequate notice has 
been provided to the Veteran prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because the service connection claim 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, 
private, and VA medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service Connection

The appellant served on inactive duty with the U.S. Army 
Reserves from July 1982 to December 1983.  

The appellant claims she suffered a head injury during a 
weekend duty (i.e., period of inactive duty for training) at 
the Mobility Hospital Unit at Fort Dix.  She alleges that she 
fell during exercise, hit her head, and was told to go to 
infirmary.  She states that she was so traumatized that she 
cannot remember everything.  Furthermore, she claims that her 
ability to understand was diminished due to medication.  

The medical evidence of record does not show any treatment 
for a head injury or residuals thereto.  The medical evidence 
consists of both VA and non-VA treatment records, inpatient 
and outpatient, dating from 1975 to 2007.  These treatment 
records show the appellant has a long history of psychiatric 
problems.  The earliest medical evidence is for private 
inpatient psychiatric treatment in February 1975 for an acute 
schizophrenic episode.  Private inpatient psychiatric 
treatment records for hospitalization from April to May 1978 
indicate this was the appellant's fourth hospitalization.  
Outgoing diagnosis was again schizophrenic reaction.  The 
Board notes that these hospitalizations occurred prior to the 
appellant's enlistment in the U.S. Army Reserves in 1983.  
The Board notes that two more psychiatric hospitalizations in 
February and March 1983 were during the period of time she 
was serving in the Reserves.  All of these treatment records 
show the appellant was on medication for her psychiatric 
problems.  Yet, on her entrance examination in July 1982, the 
appellant denied being on any medications or having any 
psychiatric problems.  Finally, subsequent treatment records 
continue to show treatment for psychiatric disorders, 
including schizophrenia and bipolar disorder.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially, the Board must determine whether the appellant is 
a "Veteran" for the period of her Reserve service.  The 
Board finds that she is not.  

In order to achieve "Veteran" status to be eligible for 
service connection for the disability claimed during her 
Reserve service, the record must establish that she was 
disabled due to a disease or injury incurred in the line of 
duty during a period of active duty for training, or she was 
disabled from an injury incurred in the line of duty during a 
period of inactive duty for training.  See Mercado- Martinez 
v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

A "Veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 101(2); 38 C.F.R. § 3.1(d). The term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Inactive duty for training 
includes duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under 37 U.S.C. 206 or 
any other provision of law, or special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with prescribed training or maintenance 
activities of the units to which they are assigned.  38 
C.F.R. § 3.6(d)(1) and (2).  Presumptive periods do not apply 
to periods of active or inactive duty for training.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board notes that the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 301, amended 
38 U.S.C.A. § 101(24), effective in November 2000.  As 
amended, § 101(24) redefined "active service" to include a 
period of inactive duty for training during which an 
individual was disabled or dies from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
38 U.S.C.A. § 101(24).  

The appellant contends that she incurred a head injury during 
a period of weekend training, which would be a period of 
inactive duty for training.  She claims that she should, 
therefore, be service connected for residuals of a head 
injury.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty for training.  Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (limiting the type of evidence 
accepted to verify service dates).  Service records show that 
the appellant was only on inactive duty for training.  
Furthermore, the appellant's service treatment records have 
not been located, and the appellant has not provided them.  
Thus, there is no evidence of any head injury being incurred 
during a period of inactive duty for training, despite the 
appellant's contentions that she received treatment for it.

Based upon the above evidence, the Board finds that the 
appellant is not a "Veteran" for purposes of determining 
eligibility for service connection for residuals of a head 
injury based upon inactive duty for training.  The evidence 
does not reveal any head injury during inactive duty for 
training.  Her appeal is, therefore, denied.  

Alternatively, even if the Board was to concede that the 
appellant suffered a head injury, she does not have any 
currently diagnosed residuals of a head injury.  

With regards to post-service evidence of residuals of head 
injury, the Board has obtained all of the identified 
treatment records.  These records show no treatment for any 
head injury or residuals of a head injury.  Furthermore, the 
records do not reflect a report of any symptoms consistent 
with residuals of a head injury, nor do they refer to any 
incident in inactive duty training that resulted in a head 
injury.  Rather, as indicated above, the medical evidence 
shows the appellant's long time history of psychiatric 
problems (diagnosed as schizophrenia, schizophrenic reaction 
and bipolar disorder) with multiple hospitalization, four of 
them being before she even enlisted in the U.S. Army 
Reserves.  Thus, it is clear that the appellant's psychiatric 
problems pre-existed her Reserves service, and thus they 
could not be residuals of the claimed head injury.  In fact, 
the appellant has not even argued that her psychiatric 
problems are related to her claimed head injury.

The appellant identified Social Security Administration  
records that would show that she suffered a head injury in 
service.  On remand, the Board requested and has obtained 
these records, but they failed to show a head injury in 
service or a diagnosis of any current residuals of a head 
injury.  The Board also requested a VA examiner's opinion as 
to the appellant's current diagnosis and etiology of that 
diagnosis, if any, based on the examiner's review of all the 
records, including the SSA records.  In a September 2008 
addendum, the VA examiner stated that the appellant's file 
did not substantiate any form of significant head injury.  
Based on this, the examiner stated that he could not conclude 
that the patient suffered a head injury in service.

In conclusion, because none of the treatment records that the 
appellant has provided show any treatment for or a diagnosis 
of a head injury, the Board finds that no current disability 
exists, and that her.  Absent evidence of a current 
disability, service connection for residuals of a head injury 
must be denied.  There is no competent medical evidence of 
record that demonstrates the current presence of residuals of 
a head injury.  The appellant's statements that she has 
residuals of a head injury are not competent because, as a 
lay person, she does not have the requisite medical expertise 
to render an opinion as to medical diagnosis or etiology.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for residuals 
of a head injury is also denied because the competent medical 
evidence fails to establish the appellant has a current 
disability for which service connection may be granted.


ORDER

Service connection for residuals of a head injury is denied.




____________________________________________
SARAMAE KREITLOW
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


